Title: Mary Smith Cranch to Abigail Adams, 10 July 1786
From: Cranch, Mary Smith
To: Adams, Abigail


     
      My dear Sister
      Braintree July 10th 1786
     
     I have within this Hour receiv’d your Letters by captain Bigelow and have also heard that cushing is not sail’d. He has one Letter on board for you already but tis not so long a one as I have generally sent you. The Subject was So melancholy that I could not mix any thing with it. I expected every hour that Cushing would sail and had not time to write more.
     
     
      11th
     
     I began to write you last night but my eyes were so poor that I could not continue it. I am now risen with the sun to thank you for the charming Budget you have Sent me. Such frequent communications shortens the Idea of distants by many miles. I believe there have been Letters constantly upon the water for each other ever since you lefts us. The Idea of your returning soon to your dear Freinds here would be a much more joyfull one if this country would suffer you first to do all the good your inclinations lead you too, and what they really wish you to do tho they put it out of your Power to do it. I hope they will come to their Sensces before winter. The court is adjournd to next January. The House have been disputing half this Session whether we should have Paper money, any Lawyers or any Court of Common Pleas. They voted finally, against Paper money, Sent up to the senate a curious Bill with regards to Lawyers and the Infiriour Court. A committee of five of from the Senate have it to consider of till next term. Mr cranch is one of them. Thus do they spend their time in curtailing Tea Tables while they are suffering thousand to be wrested from them for want of giving ampler Powers to Congress. It is dreadful to those who See the necessity of different measures to stand by and see such pursue’d as they fear will ruin their Country. Ask no excuse my dear Sister for writing Politicks. It would be such a want of publick Spirit not to feel interested in the welfair of our country as the wives of ministers and Senaters ought to be asham’d off. Let no one say that the Ladies are of no importance in the affairs of the nation. Perswaide them to renounce all their Luxirys and it would be found that they are, and beleive me there is not a more affectual way to do it, than to make them acquainted with the causes of the distresses of thier country. We do not want spirit. We only want to have it properly directed.
     
     I have been long convinc’d of the Jealous disposion of our Milton Freinds. What would they have us do? Mr Cranch has tried every method in his Power to get the G–n–l into office. As to the chief Seat he will always use his influence for those Whome he thinks the best quallefied for it. The g–n–l has so often refuse’d what has been repeatedly offer’d him that think as he pleases it is impossible now to get him into anything. There was a counseler wanted lately. Mr cranch use’d his utmost influence to procure the Seat. He call’d out members from every county and talk’d with them seperatly. Mr C’ had the G–n–l put up two more were put up. At the first voting he had votes within six or seven of enough, as many however, as the others, and all of mr C—hs procuring, upon the secound voting he lost it and so there was no thanks due to mr C—h nor any influence ascrib’d to him. There is nothing harder to remove from the mind than Jealousy, and the most ambitious are the most apt to be tormented with it.
     By my last letters you will See your were right in your conjecture that Sister Shaws was with me and we were also right in ours, for we thought that you would suppose it and we took a peculiar pleasure in supposing that we were at one time all thinking of the same thing. I had a Letter last week from Sister they were all well. She is prepairing Thomas to make his appearince at commencment, and is very anxious least she should not make him appear as smart as his Brothers. It is concluded I think that he should Stay another year with his uncle. Cousin JQA as well as his other Freinds think it will be best, and Thomas himself I hear thinks so too. The summer vacancy begins the day after to morrow. Miss Nabby Marsh is bespoke. A uniform must be prepair’d. The Blue cloths you sent will answer the purpose if the young Gentleman will think So. Your Sons are all well, their behavior unexceptionable. Oh! how happy we are thus far in our children. What has become of my dear Nieces Pen. Why Still So long? Her Happiness is near my Heart and I rejoice in the prospect of it. Introduce me my dear Sister to Colln. Smith. His character is such as intitles him to my utmost esteem.
     I shall write again soon I have not half done and mr cranch calls and Says he cannot wait one moment for my Letter. So adieue yours most affectionately
     
      Mary Cranch
     
     
      Love to mr Adams.
     
     
      Thanks a Thousand thanks for my callaco—oh my sister what shall I do with you—or for you—I cannot lay under the weight of so many obligations.
     
    